Citation Nr: 0011210	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied the veteran's claim of entitlement to service 
connection for PTSD.

Initially, the Board notes that the veteran's appeal was 
first before the Board in September 1997.  At that time, it 
was remanded for further development.  Specifically, the RO 
was directed to contact the veteran for information as to any 
additional treatment received by the veteran for either PTSD 
or any other psychiatric disorder.  The RO was also to ask 
the veteran for a detailed statement as to in-service 
stressors, which was then to be submitted to the United 
States Armed Services Center for Research of Unit Records 
(CURR).  Additionally, the RO was to afford the veteran a VA 
psychiatric examination.  Review of the record indicates that 
the RO complied with the Board's directives, to the extent 
possible, as required by law.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Here, the RO requested from the veteran 
information as to additional treatment and a detailed 
stressor statement.  To date, no response has been received 
from the veteran.  The RO also attempted to schedule the 
veteran for a VA psychiatric examination, but the letter to 
the veteran was returned as undeliverable; no forwarding 
address was on record.


FINDING OF FACT

The record does not contain a clinical diagnosis of PTSD.



CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

Specifically as to PTSD, a well grounded claim requires 1) a 
medical diagnosis of PTSD; 2) lay statements (presumed 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and 3) medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App. 128, 136-137 (1997); see also 38 C.F.R. § 3.304(f) 
(1999).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

II.  Factual Background

The veteran's service medical records are negative for any 
treatment, findings, or diagnosis of any psychiatric 
disorder.  The veteran's personnel records contain service 
performance evaluations (dated in March 1966 and March 1967) 
that reflect that the veteran was an extremely or highly 
effective flight clearance dispatcher.  The veteran's October 
1967 service performance evaluation found the veteran's 
service to be adequate, and his manner was described as 
lackadaisical.  The veteran was awarded a letter of 
commendation in October 1967, after preventing a pilot from 
landing without his landing gear.  His April 1968 and 
September 1968 service performance evaluations revealed 
improved performance.

Private medical records (dated from April to May 1993) 
reflect meetings between Dr. M. S. and the veteran and his 
spouse for an unidentified reason.  The veteran was 
prescribed "Klonapin," Atenolol, and Paxil.

The veteran's August 1993 VA PTSD examination reflects the 
veteran's reported in-service stressors, as well as other 
stressors in the veteran's life.  Subsequent to examination, 
major depression, secondary to financial distress; elements 
of general anxiety disorder observed; elements of PTSD 
observed; alcohol and valium dependency, in remission; and  
heroin, Seconal, amobarbital, and Tuinal abuse, in remission, 
were noted in the Axis I diagnoses.  The Axis II diagnosis 
was mixed personality disorder, with passive-aggressive, 
compulsive, and borderline features.  The Axis III diagnosis 
pertained to the veteran's status post lumbosacral 
laminectomy.  The Axis IV diagnosis noted the veteran's 
current level of psychosocial stressors as Code 4, severe, 
with severe financial distress, unemployment, and marital 
stress.  

At his RO hearing (conducted in March 1994), the veteran 
testified that during service he witnessed at least a dozen 
aircraft accidents.  (Transcript (T.) at 3).  One incident 
involved a Marine lieutenant who had just conversed with the 
veteran.  Id.  The lieutenant taxied to the runway and 
attempted to take off with a flat tire.  Id.  He got airborne 
just enough to clear a radar shack, when the left tip of his 
aircraft hit the ground.  Id.  The lieutenant ejected, but 
because of the altitude of the plane, he was dragged across 
the ground in his harness and killed.  (T. at 3-4).  The 
veteran indicated that he had seen a number of other 
incidents.  (T. at 3).  The veteran believed that his 
downward performance in his job in service was due to the 
pressures of the job.  (T. at 4).  The veteran stated that he 
had been seeing a private psychiatrist over the past two to 
three years.  (T. at 6).  The last time he had seen the 
psychiatrist was a couple of months prior.  (T. at 7).  The 
veteran indicated that this psychiatrist was just a "pill 
doctor."  Id.  He would just give the veteran pills and say 
"See ya."  Id.  The veteran did not get much feedback from 
him.  Id.  The veteran testified that he had nightmares about 
the pilot and about picking up dead bodies at an airfield.  
(T. at 9).  When asked by the Hearing Officer why his 
performance as an air traffic controller had declined, the 
veteran responded that he had been afraid that he would make 
a mistake and kill somebody.  (T. at 12).  


III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for PTSD.  The Board also 
acknowledges the veteran's statements as to the stressful 
nature of his job in service as an air traffic controller.  
However, the Board must adhere to established laws and 
regulations in its determinations.  As such, absent a 
clinical diagnosis of PTSD, the veteran's claim must be 
denied, as it is not well grounded.

As discussed above, a well grounded claim of service 
connection for PTSD requires, among other things, a clinical 
diagnosis of PTSD.  See Cohen v. Brown, supra.  In this 
instance, there is no clinical diagnosis of PTSD.  
Specifically, upon VA examination in August 1993, the veteran 
was diagnosed with major depression, secondary to financial 
distress.  Only elements of PTSD were noted as observed, as 
well as elements of a generalized anxiety disorder.  Here, 
nothing in the VA examination and other evidence of record 
suggests that elements of PTSD is an equivalent or actual 
diagnosis of PTSD.  Also, as to the private medical record 
from Dr. M. S., the reason for the veteran's meetings with 
the doctor was not noted.  This record does not reflect a 
diagnosis of PTSD.

In effect, the only evidence of record speaking to the 
existence of PTSD is the veteran's own statements in this 
regard, that the stress of being an air traffic controller in 
service caused PTSD.  However, these statements cannot work 
to well ground the veteran's claim for service connection for 
PTSD.  Nothing in the record indicates that the veteran 
possesses the medical expertise necessary to render an 
opinion as to either causation or diagnosis; simply, he is 
not competent to testify that he has PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation or diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical diagnosis or causation, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

Therefore, absent a competent clinical diagnosis of PTSD, the 
veteran has not submitted a well grounded claim of 
entitlement to service connection for PTSD.  See Cohen v. 
Brown, supra; see also Caluza v. Brown, supra.

In reaching this determination, the Board points out that the 
Court has held that a hearing officer has a regulatory duty, 
pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be of advantage to the claimant's position.  
Constantino v. West, 12 Vet. App. 517 (1999).  However, if 
the claimant does not identify any evidence that would be of 
advantage, i.e., evidence that would well ground the claim, 
the hearing officer has no obligation to advise the claimant 
to submit additional evidence.  Stuckey v. West, 13 Vet. App. 
163 (1999).  Here, although the veteran indicated at his RO 
hearing that he had seen Dr. M. S. for two to three years, he 
did not state that he had been diagnosed with PTSD or that 
these sessions had been for treatment for PTSD.  Further, the 
one page of medical records from Dr. M. S. does not reflect a 
diagnosis of PTSD.

Also, notwithstanding the records from Dr. M. S., the veteran 
has not provided any indication of the existence of 
additional evidence that would make his claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the February 1994 
statement of the case and in the April 1994 and December 1999 
supplemental statements of the case, as he was provided with 
the requirements of a well grounded claim for service 
connection for PTSD and informed that the record contained no 
medical diagnosis of PTSD.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

Entitlement to service connection for PTSD is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

